Title: To Thomas Jefferson from John Abernethie, 1 December 1804
From: Abernethie, John
To: Jefferson, Thomas


                  
                     Sir.
                     District of Louisiana,Cape Geredeau, Decr. 1st. 1804
                  
                  The inclosed Certificate I venture to send to you, humbly requesting of your Exclly. to have the same laid before Congress (at this Session if your Exclly pleases.) if it’s good I wish very much to have the value of it, if it’s not good, your Exclly. & Congress may do what you please with it.
                  The Cer. has belonged to me for about twenty years past—I have sent it once or twice to Congress at Philadelphia within these eight years past, but was told, that altho. the Cer. is good, yet I was too late in sending it forward—I have been told by numbers of persons who calls themselves judges of such claims, that this one of mine is good (for my part I do not know whether it’s good or bad) & for me not to neglect sending it forward, that after a while Congress would take the matter under consideration & order me payment—A german gentleman, an old Pensylvania mem. of Assembly, told me once, that Congress was as much bound to pay my Cer. and every other good Claim agst. the U. States, as he was bound to pay any just debt or debts that he was or might be owing to an individual or individuals, and for me to be sure & not neglect sending forwd. my Claim, that after a while Congress would order me payment—I therefore submit the business to your Excelly. and Congress to do whatever is right in the business—If I get paid, I can venture to assure your Excelly. that it will be a matter of as much consequence to me, as the accession of the two Florida’s will be to the U. States—   If your Exclly. & Congress is pleased to order me payment, please Sir, order the mony to be in Bank bills of the U. States, & to be inclosed in a letter directed to me in Cape Geredeau (The place where my self, my wife & our nine children resides) in the district of Louisiana above said.
                  This step that I have taken of pestering the President of the U. States of America, with  such a mote of a matter as mine will appear to be, I suppose is Unprecedented, but Sir, it’s said, that “necessity has no Law., absolute necessity drives me to it”—
                  
                  Your Excelly. will singularly oblige me if you will be pleased to spare one moments attention from the great affairs of the nation on my small matter— 
                  I am sir Your Excelly.’s most Obdt humble Servt.
                  
                     Jno. Abernethie 
                     
                  
               